

Exhibit 10.34


EXECUTION VERSION
SECOND AMENDED AND RESTATED GUARANTY AGREEMENT
This Second Amended and Restated Guaranty Agreement, dated as of December 5,
2019 (as amended, modified, restated, amended and restated, and/or supplemented
from time to time, this “Guaranty”), is made by and among CF Industries
Holdings, Inc. (“Holdings”), CF Industries, Inc. (the “Lead Borrower”) and each
other entity identified as a “Guarantor” on the signature pages hereof (each, an
“Initial Guarantor” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 22 hereof, collectively, the “Guarantors”) in
favor of Citibank, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the
Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, reference is made to (i) the Third Amended and Restated Revolving
Credit Agreement, dated as of September 18, 2015 (as amended as of December 20,
2015, July 29, 2016, October 31, 2016, March 19, 2018 and November 2, 2018 and
as further amended, modified, restated, amended and restated and/or supplemented
from time to time prior to but not including the Fourth Restatement Effective
Date, the “Existing Credit Agreement”), among Holdings, the Lead Borrower, the
Designated Borrowers from time to time party thereto, the lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as the administrative
agent (the “Existing Administrative Agent”), the issuing banks from time to time
party thereto and the other parties from time to time party thereto, providing
for the making of Loans to, and the issuance of, and participation in, Letters
of Credit, all as contemplated therein and (ii) the Amended and Restated
Guaranty Agreement, dated as of November 21, 2016 (the “Existing Guaranty
Agreement”), by Holdings, the Lead Borrower and the guarantors party thereto in
favor of the Existing Administrative Agent;
WHEREAS, Holdings, the Lead Borrower, the Existing Administrative Agent, certain
of the lenders party to the Existing Credit Agreement and certain of the issuing
banks party to the Existing Credit Agreement have agreed to amend and restate
the Existing Credit Agreement by entering into that certain Fourth Amended and
Restated Revolving Credit Agreement, dated as of December 5, 2019 (as amended,
modified, restated, amended and restated, and/or supplemented from time to time,
including through amendments and restatements thereof in its entirety, being
hereinafter referred to as the “Credit Agreement”);
WHEREAS, the Lenders party to the Credit Agreement have agreed to make Loans,
and the Issuing Banks party to the Credit Agreement (collectively with the
Lenders party to the Credit Agreement and the Administrative Agent, the “Bank
Creditors”) have agreed to issue Letters of Credit, in each case subject to the
terms and conditions set forth in the Credit Agreement;







--------------------------------------------------------------------------------




WHEREAS, Holdings, the Lead Borrower and/or one or more of their Subsidiaries
may from time to time be party to (i) one or more Secured Swap Agreements with
one or more Hedge Banks, (ii) one or more Secured Cash Management Agreements
with one or more Cash Management Banks and (iii) one or more Secured Bilateral
LC Facilities (together with the Secured Swap Agreements and the Secured Cash
Management Agreements, the “Other Arrangements”) with one or more Bilateral LC
Providers (together with the Hedge Banks and the Cash Management Banks, the
“Other Creditors”; the Other Creditors and the Bank Creditors, collectively, the
“Creditors”; provided that the term “Creditors” as used herein shall not,
following the occurrence of the Collateral and Guarantee Release Date, include
any Other Creditor (in its capacity as such);
WHEREAS, it is a condition precedent to the Fourth Restatement Effective Date
that each Initial Guarantor shall have executed and delivered to the
Administrative Agent this Guaranty;
WHEREAS, the Borrowers may be required from time to time in accordance with the
terms of the Credit Agreement to cause certain of their Subsidiaries to join
this Guaranty or enter into such other guarantee agreements as provided in the
Credit Agreement;
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by any
Borrower, the issuance of, and participation in, Letters of Credit under the
Credit Agreement and the entering into of Other Arrangements and, accordingly,
desires to execute this Guaranty in order to comply with the terms of the Credit
Agreement and to induce the Lenders and the Issuing Banks to make Loans to any
Borrower and issue, and/or participate in, Letters of Credit and to induce the
Other Creditors to enter into the Other Arrangements with Holdings, the Lead
Borrower and/or their Subsidiaries; and
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Creditors and hereby covenants and
agrees with each other Guarantor and the Administrative Agent for the benefit of
the Creditors as follows:
1. GUARANTY.    (a)    Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety to the Creditors the full and punctual payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, as applicable) of all Obligations of the Borrowers and each Guarantor
(other than such Guarantor’s own Obligations, the “Guaranteed Obligations”).
Each party hereto understands, agrees and confirms that, if any or all of the
Guaranteed Obligations becomes due and payable, subject to the expiration of any
applicable grace or cure period expressly set forth in the Credit Agreement, the
Administrative Agent for the benefit of the Creditors may enforce this Guaranty
up to the full amount of the Guaranteed Obligations against such Guarantor
without proceeding against any other Guarantor (as defined in the Credit
Agreement) or any Borrower, and such Guarantor agrees to pay such Guaranteed
Obligations to the Administrative Agent for the benefit of the Administrative
Agent and/or the other Creditors to whom Guaranteed Obligations are owed on
demand. Each Guarantor further agrees that the due and punctual payment of the
Obligations of any Borrower may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee


2



--------------------------------------------------------------------------------




hereunder notwithstanding any such extension or renewal of any Obligation. This
Guaranty is a guaranty of payment and not of collection.
(b)    Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by any Borrower upon the occurrence in
respect of any Borrower of any of the events specified in Section 7(h) or (i) of
the Credit Agreement, and unconditionally, absolutely and irrevocably, jointly
and severally, promises to pay such Guaranteed Obligations to the Creditors, or
order, following the occurrence in respect of any Borrower of any of the events
specified in Section 7(h) or (i) of the Credit Agreement, on demand.
2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any other guaranty of the indebtedness of any Borrower whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by any circumstance or occurrence whatsoever, including, without
limitation: (a) any direction as to application of payment by any Borrower or
any Loan Party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a Guarantor (as defined in the Credit Agreement) as to any
of the Guaranteed Obligations, (c) any payment on or in reduction of any such
other guaranty or undertaking by such Person, (d) any dissolution, termination
or increase, decrease or change in personnel by any Borrower, (e) the failure of
a Guarantor to receive any benefit from or as a result of its execution,
delivery and performance of this Guaranty, (f) any payment made to any Creditor
on any of the Guaranteed Obligations which the Administrative Agent and/or any
Creditor repays any Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding or (g) any action or
inaction by the Creditors as contemplated in Section 5 hereof.
3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor of any of the Obligations (collectively, the “Credit Agreement
Guarantors”) or any Borrower, and a separate action or actions may be brought
and prosecuted against each Guarantor whether or not action is brought against
any other Credit Agreement Guarantor or any Borrower and whether or not any
other Credit Agreement Guarantor or any Borrower be joined in any such action or
actions. Each Guarantor waives (to the fullest extent permitted by applicable
law) the benefits of any statute of limitations affecting its liability
hereunder or the enforcement thereof. Any payment by any Borrower or other
circumstance which operates to toll any statute of limitations as to the
applicable Borrower shall operate to toll the statute of limitations as to each
Guarantor.
4. WAIVERS BY GUARANTORS.    (a)    Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives diligence, presentment, demand of
payment, protest, notice of dishonor or nonpayment of any such liabilities, suit
or taking of other action by the Administrative Agent or any Creditor against,


3



--------------------------------------------------------------------------------




and any other notice to, any party liable thereon (including such Guarantor, any
other Credit Agreement Guarantor or any Borrower with respect to any of the
Guaranteed Obligations), and each Guarantor further hereby waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice or proof of reliance by any Creditor upon this Guaranty,
and the Guaranteed Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty.
(b)    Each Guarantor waives any right to require the Creditors to: (i) proceed
against any Borrower or any other Credit Agreement Guarantor or any other party;
or (ii) pursue any other remedy in the Creditors’ power under the Loan
Documents. Each Guarantor waives any defense based on or arising out of any
defense of any Borrower or any other Credit Agreement Guarantor other than
payment in full in cash of the Guaranteed Obligations or the termination of the
Credit Agreement, including, without limitation, any defense based on or arising
out of the disability of any Borrower or any other Credit Agreement Guarantor,
or the unenforceability of the Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Borrower
other than payment in full in cash or the termination of the Credit Agreement of
the Guaranteed Obligations. The Creditors may, at their election, exercise any
other right or remedy the Creditors may have against any Borrower or any Credit
Agreement Guarantor in accordance with the Loan Documents without affecting or
impairing in any way the liability of any other Guarantor hereunder except to
the extent the Guaranteed Obligations have been Paid in Full. As used herein,
“Paid in Full” or shall mean the Guaranteed Obligations have been paid in full,
other than (i) Secured Swap Obligations, (ii) Secured Bilateral LC Obligations,
(iii) Secured Cash Management Obligations, (iv) indemnities and other contingent
obligations not yet then due and payable and as to which no claim for
reimbursement has been made, (v) Letters of Credit that have been cash
collateralized pursuant to arrangements mutually agreed between the applicable
Issuing Bank and the Lead Borrower or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank and (vi)
other provisions of the Loan Documents, in each case, which by the express terms
of such Loan Documents survive the repayment of the Guaranteed Obligations and
the termination of all Commitments. “Payment in Full” shall have the
corresponding meaning. Each Guarantor waives any defense arising out of any such
election by the Creditors, even though such election operates to impair or
extinguish any right of reimbursement, contribution, indemnification or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Credit Agreement Guarantor.
(c)    Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Borrower’s and each other Guarantor’s financial
condition, affairs and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and has
adequate means to obtain from each Borrower and each other Guarantor on an
ongoing basis information relating thereto and each Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations for
so long as such Guarantor is a party to this Guaranty and the Guaranty is in
effect. Each Guarantor acknowledges and agrees that the Creditors shall have no
obligation to investigate the financial condition or affairs of any Borrower or
any other Guarantor for the benefit of such Guarantor nor to advise such
Guarantor of any fact


4



--------------------------------------------------------------------------------




respecting, or any change in, the financial condition, assets or affairs of any
Borrower or any other Guarantor that might become known to any Creditor at any
time.
(d)    Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.
5. RIGHTS OF CREDITORS. Subject to Section 4, any Creditor may (except as shall
be required by applicable statute and cannot be waived) at any time and from
time to time without the consent of, or notice to, any Guarantor, without
incurring responsibility to such Guarantor, without impairing or releasing the
obligations or liabilities of such Guarantor hereunder, upon or without any
terms or conditions and in whole or in part:
(a)    change the manner, place or terms of payment of, and/or change, increase
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Guaranteed Obligations in accordance with the terms of the Credit Agreement
(in the case of a Bank Creditor) and Section 12 of this Guaranty (including,
without limitation, any increase or decrease in the rate of interest thereon or
the principal amount thereof), and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, increased, accelerated, renewed
or altered;
(b)    exercise or refrain from exercising any rights against any Borrower, any
other Loan Party or others or otherwise act or refrain from acting;
(c)    release or substitute any one or more of the Credit Agreement Guarantors
or any one or more of the Borrowers;
(d)    settle or compromise any of the Guaranteed Obligations or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any Borrower to creditors
of such Borrower other than the Creditors;
(e)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Borrower to the Creditors regardless of what liabilities
of such Borrower remain unpaid;
(f)    in the case of a Bank Creditor, consent to or waive any breach of, or any
act, omission or default under, any of the Loan Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Loan Documents or any of such other instruments or
agreements, in each case in accordance with the terms thereof; and/or
(g)    take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any


5



--------------------------------------------------------------------------------




action or omission whatsoever that might otherwise vary the risk of such
Guarantor or constitute a legal or equitable defense to or discharge of the
liabilities of a guarantor or surety or that might otherwise limit recourse
against such Guarantor).
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or the Loan Documents shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except Payment in Full of the Guaranteed Obligations.
6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Creditor would otherwise have. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for any Creditor to
inquire into the capacity or powers of any Borrower or the officers, directors,
partners or agents acting or purporting to act on such Borrower’s behalf.
7. SUBROGATION. No Guarantor will exercise any right of subrogation that it may
have against any Borrower or any other Guarantor arising under this Guaranty
until the Guaranteed Obligations have been Paid in Full. It is also agreed and
understood that upon payment by any Guarantor of any of the Guaranteed
Obligations, such Guarantor hereby waives all of its rights against any Borrower
arising as a result thereof by way of right of subrogation until the Payment in
Full of all the Guaranteed Obligations owed by any Borrower to the Creditors.
8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to the
contrary contained elsewhere in this Guaranty, the Creditors agree (by their
acceptance of the benefits of this Guaranty) that this Guaranty may be enforced
only by the action of the Administrative Agent acting upon the instructions of
the Required Lenders and that no Creditor shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent for the
benefit of the Creditors upon the terms of this Guaranty. The Creditors further
agree (by their acceptance of the benefits of this Guaranty) that this Guaranty
may not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).
9. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS. As of the date hereof, each
Guarantor represents and warrants that:


6



--------------------------------------------------------------------------------




(a)    such Guarantor is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, has all requisite corporate or other
organizational power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in (to the extent the concept is
applicable in such jurisdiction), every jurisdiction where such qualification is
required;
(b)    the execution, delivery and performance by such Guarantor of this
Guaranty is within the Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action;
(c)    such Guarantor has duly executed and delivered this Guaranty, and this
Guaranty constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, subject to (x) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (y) the need for filings and registrations
necessary to perfect the Liens on the Collateral, if any;
(d)    the execution, delivery and performance by such Guarantor of this
Guaranty do not (i) require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect (except for any reports
required to be filed by Holdings or any Borrower with the SEC pursuant to the
Securities Exchange Act of 1934 (as amended); provided that the failure to make
any such filings shall not affect the validity or enforceability of this
Guaranty) or waived and those the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect, (ii) violate any
applicable law or regulation or any order of any Governmental Authority, in each
case applicable to or binding upon such Guarantor or any of its property, except
as would not reasonably be expected to have a Material Adverse Effect, (iii)
violate any charter, by-laws or other organizational document of such Guarantor,
except as would not reasonably be expected to have a Material Adverse Effect and
(iv) violate or result in a default under any indenture, agreement or other
instrument binding upon such Guarantor or its property, except as would not
reasonably be expected to have a Material Adverse Effect; and
(e)    there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Guarantor,
threatened in writing against such Guarantor affecting the validity of this
Guaranty or the ability of such Guarantor to perform its obligations under this
Guaranty.
10. EXPENSES. THE GUARANTORS HEREBY JOINTLY AND SEVERALLY agree that the
Administrative Agent shall be entitled to reimbursement of its expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 9.3 of the Credit Agreement; provided that each reference therein to a
“Borrower” shall be deemed to be a reference to a “Guarantor.”


7



--------------------------------------------------------------------------------




11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Bank Creditors and their successors and permitted assigns and, so long as the
Collateral and Guarantee Release Date has not occurred, the Other Creditors.
12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged (other than in accordance with Section 17) or
terminated (other than in accordance with Section 17) except with the written
consent of each Guarantor directly affected thereby (it being understood that
the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released) and with the written consent of the written
consent of the Administrative Agent at all times until the termination of all
Commitments and until such time as no Note or Letter of Credit remains
outstanding and all Guaranteed Obligations have been Paid in Full. No Other
Creditor that obtains the benefits of this guaranty by virtue of the provisions
hereof shall have any right to notice of any action or to consent to, direct or
object to any amendment or waiver hereto other than in its capacity as a Bank
Creditor and, in such case, only to the extent expressly provided in the Loan
Documents.
13. SET OFF. Section 9.8 of the Credit Agreement is hereby incorporated herein
by reference.
14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by the methods specified in Section 9.1 of the Credit Agreement and
addressed to such party at (i) in the case of any Bank Creditor, as provided in
the Credit Agreement, (ii) in the case of any Guarantor, at its address set
forth opposite its signature below; or in any case at such other address as any
of the Persons listed above may hereafter notify the others in writing and (iii)
in the case of any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Guarantors and Administrative Agent.
Nothing in this Guaranty will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.
15. REINSTATEMENT. If any claim is ever made upon any Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, any Borrower), then and
in such event each Guarantor agrees that notwithstanding any revocation hereof
or the cancellation or termination of any Guaranteed Obligations, such Guarantor
shall be and remain liable to the aforesaid payees hereunder pursuant to the
terms hereof for the amount of such Guaranteed Obligations so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.


8



--------------------------------------------------------------------------------




16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty may be brought in the Supreme Court of the State of New York
sitting in New York County or of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and, by
execution and delivery of this Guaranty, each party hereto hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each party to this
Guaranty irrevocably consents to service of process in the manner provided for
notices in Section 14. Each party to this Guaranty hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder or under
any other Loan Document to which such Person is a party that such service of
process was in any way invalid or ineffective. Nothing herein shall affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any other party hereto in any other jurisdiction.
(b)    Each party to this Guaranty hereby irrevocably waives (to the fullest
extent permitted by applicable law) any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court, to the fullest extent permitted by law,
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.
(c)    EACH GUARANTOR AND EACH CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF
THIS GUARANTY) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
17. RELEASE OF GUARANTORS FROM GUARANTY. Section 9.17 of the Credit Agreement is
hereby incorporated herein by reference.
18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect


9



--------------------------------------------------------------------------------




of the Guaranteed Obligations to and including the date of the Relevant Payment
in an aggregate amount less than such other Guarantor’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Guarantors in respect of the Guaranteed Obligations (the aggregate amount
of such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been irrevocably Paid in Full in
cash and all Commitments and all Letters of Credit have been terminated, it
being expressly recognized and agreed by all parties hereto that any Guarantor’s
right of contribution arising pursuant to this Section 18 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Guaranteed Obligations and any
other obligations owing under this Guaranty. As used in this Section 18: (i)
each Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by (y)
the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date. Notwithstanding anything to the contrary contained above, any Guarantor
that is released from this Guaranty pursuant to Section 17 hereof shall
thereafter have no contribution obligations, or rights, pursuant to this Section
18, and at the time of any such release, if the released Guarantor had an
Aggregate Excess Amount or an Aggregate Deficit Amount, the same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 18, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably Paid in
Full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive its contribution right against any other Guarantor to the extent
that after giving effect to such waiver such other Guarantor would remain
solvent, in the determination of the Required Lenders.
19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Creditor (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or
any similar Federal or state law, or any other Debtor Relief Law applicable to
such Guarantor. To effectuate the foregoing intention, each Guarantor and each
Creditor (by its acceptance of the benefits of this Guaranty) hereby irrevocably
agrees that the Guaranteed Obligations guaranteed by such Guarantor shall be
limited


10



--------------------------------------------------------------------------------




to such amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights of subrogation, indemnification
or contribution pursuant to any agreement providing for such rights among such
Guarantor and the other Guarantors, result in the Guaranteed Obligations of such
Guarantor in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.
20. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Lead Borrower and the Administrative
Agent. Delivery of an executed counterpart of a signature page of this Guaranty
by telecopy or other electronic imaging means (including in .pdf format) shall
be effective as delivery of a manually executed counterpart of this Guaranty.
21. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by each Borrower under Sections 2.16 and 2.17 of the Credit Agreement.
22. ADDITIONAL GUARANTORS. It is understood and agreed that any Person that is
required to provide a Guaranty after the date hereof pursuant to Section 5.9(a)
of the Credit Agreement shall become a Guarantor hereunder in accordance with
the terms of Section 5.9(a) of the Credit Agreement.
23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.
24. AMENDMENT AND RESTATEMENT. This Guaranty amends and restates the Existing
Guaranty Agreement in its entirety and, upon effectiveness of this Guaranty, the
terms and provisions of the Existing Guaranty Agreement shall, subject to the
following sentence, be superseded hereby and the rights and obligations of the
parties hereto shall be governed by this Guaranty rather than the Existing
Guaranty Agreement. This Guaranty is given in substitution for the Existing
Guaranty Agreement, is in no way intended to constitute a novation of the
Existing Guaranty Agreement and the guarantees in the Existing Guaranty
Agreement hereby are renewed and extended and shall be continuing. The parties
hereto acknowledge and agree that any waivers, express or implied by course of
conduct or otherwise, amendments or other actions (or failures to act) under the
Existing Guaranty Agreement shall be of no use in interpreting the rights and
duties of the parties under this Agreement.


25. ACKNOWLEDGEMENT REGARDING SUPPORTED QFCS. Each party to this Guaranty
acknowledges the provisions of Section 9.23 of the Credit Agreement and agrees
to be bound by those provisions as fully as if set forth herein.
* * *


11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.


Address:
 
 
c/o CF Industries Holdings, Inc.,    
4 Parkway North, Suite 400         
Deerfield, IL 60015-2590
Tel: (847) 405-2400
Fax: (847) 405-2711
 
CF INDUSTRIES, INC.,  
   as the Lead Borrower
By:      /s/ Daniel L. Swenson                     
Name: Daniel L. Swenson
Title: Vice President, Treasurer and  
       Assistant Secretary
 
 
 
 
 
CF INDUSTRIES ENTERPRISES, LLC, 
   as a Guarantor
By:      /s/ Daniel L. Swenson                     
Name: Daniel L. Swenson
Title: Vice President, Treasurer and  
       Assistant Secretary
 
 
 
 
 
CF INDUSTRIES SALES, LLC, 
   as a Guarantor
By:      /s/ Daniel L. Swenson                     
Name: Daniel L. Swenson
Title: Vice President, Treasurer and  
       Assistant Secretary
 
 
 
 
 
CF USA HOLDINGS, LLC, 
   as a Guarantor
By:      /s/ Daniel L. Swenson                     
Name: Daniel L. Swenson
Title: Vice President, Treasurer and  
       Assistant Secretary









[Signature Pages to Second Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------






 
 
CF INDUSTRIES DISTRIBUTION
FACILITIES, LLC,
   as a Guarantor
 


By:      /s/ Daniel L. Swenson                     
Name: Daniel L. Swenson
Title: Vice President, Treasurer and  
       Assistant Secretary
 
 
 
Address:
 
 
c/o CF Industries Holdings, Inc.,    
4 Parkway North, Suite 400         
Deerfield, IL 60015-2590
Tel: (847) 405-2400
Fax: (847) 405-2711
 
CF INDUSTRIES HOLDINGS, INC. 
   as Holdings
By:      /s/ Daniel L. Swenson                     
Name: Daniel L. Swenson
Title: Vice President, Treasurer and  
       Assistant Secretary





[Signature Pages to Second Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------





Accepted and Agreed to:

CITIBANK, N.A.,
as Administrative Agent


By:    /s/ Michael Vondriska                      ,
Name: Michael Vondriska    
Title: Vice President






































































[Signature Page to Second Amended and Restated Guaranty Agreement]

